Citation Nr: 0931709	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-31 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected residuals of a neck injury. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to 
September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina which granted service 
connection for residuals of a neck injury and assigned an 
initial 10 percent evaluation, effective from January 31, 
2003 (date of the Veteran's petition to reopen his service 
connection claim).  Thereafter, the Veteran perfected an 
appeal as to the initial evaluation assigned for his service-
connected cervical spine disability.  The issue of 
entitlement to a higher disability evaluation based upon an 
initial grant of service connection remains before the Board.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, 
the RO granted entitlement to service connection and assigned 
a separate noncompensable rating for parathesia of the right 
index, middle, and ring finger associated with the Veteran's 
service-connected residuals of a neck injury, also effective 
January 31, 2003.  

In a May 2004 rating decision, the RO assigned a 20 percent 
rating for residuals of a neck injury, also effective January 
31, 2003.  The Veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  See AB v. Brown, 6 
Vet. App. 35, (1993).  

In August 2007, the Veteran's claim for an increased 
evaluation for his cervical spine disability was remanded to 
the RO via the Appeals Management Center (AMC) for additional 
development.  

During the course of the appeal, the Veteran relocated to 
Colorado in 2007 and the claims file was transferred to the 
custody of the RO in Denver, Colorado, which is now the 
agency of original jurisdiction.

A review of the record reveals additional evidence was 
associated with the file in June 2009 subsequent to the 
issuance of the May 2009 supplemental statement of the case.  
The Board finds, however, that this additional evidence is 
either cumulative of the existing record or is not pertinent 
to the issue on appeal.  Therefore, an additional remand for 
agency of original jurisdiction consideration is not 
required.  See 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran's service-connected residuals of a neck 
injury are manifested by moderate limitation of motion.  

3.  The Veteran's service-connected residuals of a neck 
injury are not manifested by incapacitating episodes that 
require bed rest prescribed by a physician and treatment by a 
physician.

4.  The Veteran's service-connected residuals of a neck 
injury are manifested by orthopedic manifestations consisting 
of limitation of motion that does not equate to forward 
flexion of the cervical spine 15 degrees or less or favorable 
ankylosis of the entire cervical spine.


CONCLUSION OF LAW

The schedular criteria for an initial rating of in excess of 
20 percent for residuals of a neck injury have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Codes 5290 (2003); 
38 C.F.R. § 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's petition to reopen a claim for 
entitlement to service connection for neck disability was 
received in January 2003.  In a July 2003 rating decision, 
the RO granted service connection for residuals of a neck 
injury and assigned an initial 10 percent evaluation, 
effective from January 31, 2003.  The Veteran appealed the 
assignment of the initial evaluation for that benefit.  

The Veteran was notified of the provisions of the VCAA by the 
RO and AMC in correspondence dated in March 2003, February 
2005, and October 2007.  These letters notified the Veteran 
of VA's responsibilities in obtaining information to assist 
him in completing his claim, identified the Veteran's duties 
in obtaining information and evidence to substantiate his 
claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued for this matter in 
May 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 38 C.F.R. 
§ 3.159 (b)(3) (2008).

The claim for an increased initial evaluation for residuals 
of a neck injury is a downstream issue from the grant of 
service connection, and was initiated via a notice of 
disagreement.  Hence, there is no duty to provide any 
additional notice for this matter.

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to this matter was provided 
in October 2007.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, service personnel records, and all 
relevant VA and private treatment records pertaining to his 
claim have been obtained and associated with his claims file.  
The Veteran has also been provided with multiple VA medical 
examinations to assess the current severity of his service-
connected cervical spine disability.  The Board notes that 
multiple attempts were made in October 2007 and May 2009 to 
obtain EMG/NCV testing results referenced in an August 2004 
VA treatment record.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2008) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2008).  Where there is a reasonable doubt as to the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).  

The Court has also held that, in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board further 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis in the following 
matter is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

The Veteran has been assigned a 20 percent rating for 
residuals of a neck injury under Diagnostic Code 5290, 
effective January 31, 2003.  There are multiple Diagnostic 
Codes that must be considered as this claim spans the years 
during which Schedule was revised for spine disorders.  

528
5
Vertebra, fracture of, residuals:

With cord involvement, bedridden, or requiring long 
leg braces
100

Consider special monthly compensation; with lesser 
involvements rate for limited motion, nerve paralysis.

Without cord involvement; abnormal mobility 
requiring neck brace (jury mast)
60

In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.

Note: Both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment
See 38 C.F.R. § 4.71a, Diagnostic Code 5285 (prior to 
September 26, 2003).

528
6
Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type)
10
0

Favorable angle
60
See 38 C.F.R. § 4.71a, Diagnostic Code 5286 (prior to 
September 26, 2003).

528
7
Spine, ankylosis of, cervical:

Unfavorable
40

Favorable
30
See 38 C.F.R. § 4.71a, Diagnostic Code 5287 (prior to 
September 26, 2003).

5290
Spine, limitation of motion of, cervical:

Severe
40

Moderate
20

Slight
10
See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior to 
September 26, 2003).

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent 
relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0

See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to 
September 23, 2002).

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months....

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months....

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.......

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months......

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
September 23, 2002).

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20



Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 
1
0
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate DC. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
See 38 C.F.R. § 4.71a (2008) (effective September 26, 2003).

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
See 38 C.F.R. § 4.71a (2008) (effective September 26, 2003).

   
Cervical Spine
See 38 C.F.R. § 4.71, Plate 5 (2008).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. § 
4.40 (2008) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2008) must be considered.  The Court 
also held that, when a Diagnostic Code does not subsume 38 
C.F.R. §§ 4.40 and 4.45, those provisions are for 
consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

Factual Background

A January 2001 private cervical spine X-ray report from 
Carolina Imaging listed an impression of exam within normal 
limits.  

In a January 2001 statement, B. P. J., M.D. indicated that 
the Veteran complained of significant neck pain and primarily 
right shoulder pain.  Physical examination findings were 
listed as good range of motion of cervical spine, very 
minimal tenderness to very deep palpation of the cervical 
spine, excellent motor strength in upper extremities, 
reflexes 2+ and symmetric, and normal neurological 
examination.  The physician assessed intermittent right C7 
radiculopathy. 

Private treatment notes dated from January 2001 to January 
2003 from the Veteran's private physician, K. K., M.D., 
detail continued treatment for neck pain.  In a January 2002 
treatment record, the physician noted that the Veteran's 
chronic neck pain improved over that last 12 months.  
Physical examination findings were noted as neck pain, normal 
motor strength, and absence of upper joint instability, pain, 
or deformities.  In a January 2003 treatment note, the 
Veteran complained of worsening neck stiffness with some 
radiation into the thoracic spine.  Physical examination 
findings were noted as paresthesias in the right fingertips, 
no significant point tenderness to palpation over trapezius 
muscles, slightly diminished deltoid strength bilaterally at 
4+/5 with no upper joint instability, pain, or deformities, 
and chronic neck pain without clear anatomical abnormality.  
Neurologic findings were noted as grossly intact cranial 
nerves and deep tendon reflexes 2+ bilaterally of biceps.  
The physician detailed that physical examination findings 
revealed minimal weakness of the deltoid bilaterally with no 
significant radicular symptoms other than distal right 
fingertips paresthesias.  

In a January 2003 statement, A. P. H., D.C. (Doctor of 
Chiropractic) indicated that the Veteran complained of neck 
pain that radiates into the right scapular area down the 
right arm into the hand.  It was further noted that the 
Veteran complained of numbness in the right elbow, right 
thumb, and 1st and 3rd digits of the right hand.  Cervical 
range of motion findings were listed as right lateral flexion 
limited to 45 degrees and rotation limited to 35 degrees.  
Additional physical examination findings were listed as 
normal reflexes, normal trunk ranges of motion, pain on 
pressure over the area of C6-T1 as well as behind the right 
arm and scapula, right trapezius muscle in spasm and tender 
to palpation, and reduced grip strength.  Radiographs were 
noted to show degenerative joint disease at C7-T1 affecting 
the facets as well as the disc.

In a February 2003 statement, the Veteran indicated that he 
suffered a neck injury due to G-force stress during an in-
service flight in December 1995.

In an April 2003 statement, the Veteran's spouse reported 
that he experiences neck pain, reduced range of motion in the 
neck/shoulder area, numbness in the neck and right 
fingertips, decreased upper extremity strength, and increased 
pain and discomfort with physical activity.  

VA treatment notes dated in April 2003 noted a past history 
of chronic neck arthralgias, myalgias of neck, documented 
weakness and limited range of motion of the neck, and neck 
muscle spasm with chronic neck pain.  Objective examination 
of the neck revealed limitation of motion of the right 
lateral tilt, and a tender mass on the posterior right neck.  
The assessment was chronic neck and shoulder arthralgias 
since 1994.  In May 2003, the Veteran exhibited a fill range 
of motion of the neck with no tenderness on palpation.

During a July 2003 VA spine examination report, the Veteran 
complained of neck pain that radiates into his scalp, 
produces a headache, and then radiates down the right arm 
producing pain in the shoulder and the arm that skips the 
forearm and then leads to a numbness-type feeling in the 
hand.  He also complained of decreased strength in his right 
hand relative to his left.  He indicated that he has used 
Motrin, physical therapy, and massage for treatment.  On 
functional assessment, the Veteran reported that his 
occupation was not affected by his neck and shoulder but that 
after work he was too tired to do anything at home.  Physical 
examination findings were noted as tenderness in the right 
vertebral muscle area of the cervical spine beginning at C2 
going to C7 with tenderness along the muscles of the upper 
shoulder into the deltoid, good sensation of the forearm, and 
bilateral decreased sensation in the hands.  Range of motion 
findings of the cervical spine were listed as forward flexion 
to 40 degrees; backward extension to 36 degrees; right 
lateral flexion to 28 degrees; left lateral flexion to 27 
degrees; right rotation to 52 degrees; and left rotation to 
82 degrees.  An X-ray report of the cervical spine revealed 
negative findings.  The examiner, a VA physician, diagnosed 
cervical spine injury with radiculopathy producing tendency 
for numbness in both hands (worse in the right), weakness in 
the right hand with some increased pain in the right shoulder 
when the cervical spine is giving him problems accompanied by 
headache with cervical spine pain. 

In a July 2003 VA peripheral nerves examination report, a VA 
physician noted examination findings of symmetric and active 
movement and reflexes, normal upper extremity strength, 
normal alternate motion, normal sensation, and rotation of 
the neck to the right limited to approximately 70 percent of 
normal.  It was concluded that the Veteran has had neck and 
right elbow pains for seven to eight years with paresthesias 
of the right middle fingers secondary to an aircraft jostling 
during a high G exercise.  The Veteran was noted to be 
neurologically negative, except for slight limitation of 
cervical rotation.  
Private treatment notes dated in June and July 2003 from K. 
K., M.D. showed continued complaints of chronic and recurrent 
neck pain.

During a January 2004 VA spine examination report, the 
Veteran complained of daily neck pain which radiates down 
across into the back of his right shoulder.  He indicated 
that the pain is brought on and aggravated by any kind of 
motion over his head and most motions of his right arm.  He 
further reported that some motions during the normal 
activities of daily living, like lifting and carrying, tend 
to put his neck muscle into spasm.  While he does not use a 
cervical collar, he indicated that he currently takes muscle 
relaxers, Motrin, Vioxx, and has frequent physical therapy.  
The Veteran stated that he experiences severe pain which 
radiates out of the neck down through the right shoulder and 
arm in the triceps distribution to the right hand with 
tingling in the tips of the index, middle, and ring fingers 
on the right hand a few times a week.  It was noted that the 
Veteran is able to function with this pain down the right 
upper extremity and is able to drive, write, and go about his 
normal daily activities.  He noted that neck pain has caused 
him to lose a couple days each year from his full time job as 
a purchasing manager.  The examiner indicated that the 
Veteran has no flare-ups of the disease, except when pain 
gets worse, and that his disability has a minor affect on his 
normal daily activities.  Physical examination findings were 
noted as no tenderness, soreness down the back of the right 
side of the neck and into the right shoulder, essentially 
normal grip strength in the upper extremities, normal 
sensation in the hands, and crepitus in the neck.  Range of 
motion findings of the cervical spine were listed as forward 
flexion to 30 degrees; backward extension to 35 degrees (with 
minimal discomfort); right lateral flexion to 30 degrees; 
left lateral flexion to 30 degrees; and rotation of the head 
to touch his chin to each shoulder.  The examiner assessed 
cervical spine strain with residuals. 

VA outpatient treatment notes dated in May 2004 detail 
complaints of right neck and shoulder pain, parathesia of 
right fingertips, and neck muscle spasm.  A VA physician 
assessed neck and right shoulder pain with questionable 
cervical spondylosis.  A May 2004 VA X-ray report of the 
cervical spine listed an impression of normal examination.  
An August 2004 treatment record indicated that an 
electromyography and nerve conduction velocity (EMG/NCV) 
study was performed on an outside referral in July 2004 and 
attached that progress note.  However, multiple searches for 
the July 2004 EMG/NCV study results have not been successful.  

A November 2005 VA history and physical report showed an 
assessment of chronic neck pain.  An April 2006 VA treatment 
record listed a diagnosis of chronic headaches and neck and 
shoulder pain.  An April 2006 VA cervical spine X-ray report 
listed an impression of normal.  A May 2006 VA physical 
therapy evaluation report and July 2006 VA physical therapy 
note showed complaints of neck pain with assessments of 
chronic cervical strain and old right shoulder capsulat 
sprain.  A November 2006 treatment note detailed complaints 
of neck pain that was improved.

In a December 2008 letter, the North Carolina Army National 
Guard detailed that the Veteran's record of service had not 
been located. 

During a March 2009 VA spine examination report, the Veteran 
complained of neck pain, spasm, and limited motion of the 
cervical spine that was increased by physical activity.  The 
average level of pain on a daily basis was 2 or 3/10.  Flare-
ups associated with headaches and muscle spasms with a 
duration of two hours were noted to occur at least two times 
a week for the past 12 months, sometimes brought on by 
physical activity.  The Veteran complained of neck popping 
out of place, fatigue of the neck with spasms and associated 
headaches, neck pain, and right hand tingling into the 
fingers.  The examiner noted that the Veteran was currently 
employed as a contract specialist and has missed 
approximately three to four days of work over the last 12 
months due to his neck and left knee problems.  For the past 
12 months, the Veteran indicated that he had no 
incapacitating episodes of neck pain that required physician-
ordered bed rest, but that neck spasms sometimes cause him to 
go to bed a few hours.  He was noted to be treated mainly 
with medications and to have had some physical therapy in the 
past.  

Physical examination findings were noted as normal posture, 
no tenderness of the cervical spine, and no spasms.  Range of 
motion findings of the cervical spine were listed as forward 
flexion to 45 degrees (with tightness on the right side); 
backward extension to 45 degrees (with tightness on the right 
side); right lateral flexion to 42 degrees (with pain at the 
end of the motion); left lateral flexion to 45 degrees (with 
tightness on the right side); right rotation to 65 degrees 
(with tightness of the muscles); and left rotation to 65 
degrees (with tightness of the muscles).  Sensory examination 
showed mildly decreased sensation to pinprick on the right 
hand fingertips, normal grip strength, no atrophy of hand 
muscles, and equal and 1+ biceps and triceps jerks with no 
focal weakness.  The examiner, a VA physician, noted that 
there was no change in active or passive range of motion 
during repeat testing times three with no additional losses 
of range of motion for the cervical spine range of motion due 
to painful motion, weakness, impaired endurance, 
incoordination, instability, or acute flare-ups.  Thereafter, 
he diagnosed cervical spine strain with residuals of mild 
limitation of motion and chronic pain.  The physician 
indicated that X-ray reports revealed posterior end plate 
spurring, osteopenia, and the extent of the residuals was 
likely mild to moderate in severity.  It was further noted 
that the Veteran may have moderate pain during acute flares 
so that he usually stays in bed, on his own and not physician 
ordered bed rest.  The March 2009 VA X-ray report revealed 
findings of normal cervical lordosis and alignment, no facet 
dislocation, no high-grade osseous narrowing of neuroformina, 
mild osteopenia, minimal posterior endplate spurring, and 
limited visualization of the odontoid.  

Analysis

The Veteran's cervical spine range of motion results 
documented in the evidence of record collectively reveal no 
more than moderate overall limitation of lumbar spine motion.  
In a January 2003 statement from A.P.H., D.C., cervical range 
of motion findings were listed as right lateral flexion 
limited to 45 degrees and rotation limited to 35 degrees.  In 
the July 2003 VA spine examination report, range of motion 
findings of the cervical spine were listed as forward flexion 
to 40 degrees; backward extension to 40 degrees; right 
lateral flexion to 28 degrees; left lateral flexion to 27 
degrees; right rotation to 52 degrees; and left rotation to 
82 degrees.  In the January 2004 VA spine examination report, 
range of motion findings of the cervical spine were listed as 
forward flexion to 30 degrees; backward extension to 35 
degrees (with minimal discomfort); right lateral flexion to 
30 degrees; left lateral flexion to 30 degrees; and rotation 
of the head to touch his chin to each shoulder.  In the March 
2009 VA spine examination report, range of motion findings of 
the cervical spine were listed as forward flexion to 45 
degrees (with tightness on the right side); backward 
extension to 45 degrees (with tightness on the right side); 
right lateral flexion to 42 degrees (with pain at the end of 
the motion); left lateral flexion to 45 degrees (with 
tightness on the right side); right rotation to 65 degrees 
(with tightness of the muscles); and left rotation to 65 
degrees (with tightness of the muscles).  Under Diagnostic 
Code 5290, these findings warrant the currently assigned 20 
percent disability evaluation.  As such, the assignment of a 
maximum 40 percent rating for severe limitation of motion is 
not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5290 
(2002).

Accordingly, the Board finds that the Veteran's service-
connected neck injury residuals do not warrant a rating in 
excess of 20 percent under Diagnostic Code 5290.  See 38 
C.F.R. § 4.7 (2008).  The Board has reviewed the rating 
criteria in effect prior to September 26, 2003, and finds 
that there is no basis upon which to award the Veteran a 
rating in excess of 20 percent.  Other Diagnostic Codes for 
the cervical spine, which might provide for a higher 
disability rating, are not applicable.  It is not contended 
nor shown that the Veteran's service-connected cervical spine 
disability includes symptoms of severe intervertebral disc 
syndrome with or without incapacitating episodes, ankylosis, 
or fracture of the spinal vertebra.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5286, 5293, 5295 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002) (effective from September 
23, 2002 to September 25, 2003).

The General Rating Formula essentially removes the 
subjectivity in determining the severity of any loss of 
motion, and under the revised criteria, these findings 
continue to support no more than a 20 percent evaluation for 
orthopedic symptoms, as there is no evidence that the Veteran 
suffers from forward flexion of the cervical spine 15 degrees 
or less or favorable ankylosis of the entire cervical spine.  
The General Rating Formula also directs that neurological 
manifestations of should be rated separately from orthopedic 
manifestations.  As noted above, the Veteran's neurological 
manifestations associated with his cervical spine disability 
have been separately evaluated under Diagnostic Code 8512 and 
are not currently on appeal before the Board.  Therefore, a 
rating in excess of 20 percent is not warranted under the 
current rating criteria in effect since September 26, 2003.  

As a final matter, the Board notes that the Veteran has not 
been found to have ankylosing spondylitis or intervertebral 
disc disease of the cervical spine. Competent medical 
evidence of record shows no findings of ankylosing 
spondylitis on examination or X-ray.  While the Veteran 
complained of radicular-like symptoms in his upper 
extremities in the evidence of record, neurological 
abnormalities were not indicated in the January 2004 and 
March 2009 VA examination reports.  Consequently, the 
provisions for evaluating intervertebral disc syndrome are 
not for application for the Veteran's service-connected neck 
injury residuals.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2008) (effective from September 26, 2003).

The Board also finds that there is no basis for the 
assignment of any higher rating based on consideration of any 
of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, 8 Vet. App. at 204-7.  Competent medical evidence 
reflects that the currently assigned 20 percent rating 
properly compensates him for the extent of functional loss 
resulting from any such symptoms.  In this regard, the Board 
notes that during the July 2003 VA spine examination, the 
Veteran reported that his occupation was not affected by his 
neck and shoulder but that after work he was too tired to do 
anything at home.  During a January 2004 VA spine examination 
report, the Veteran further reported that some motions during 
the normal activities of daily living, like lifting and 
carrying, tend to put his neck muscle into spasm.  
Thereafter, the examiner indicated that the Veteran's 
disability had a minor affect on his normal daily activities.  
However, in the March 2009 VA examination report, the VA 
examiner specifically noted that there was no change in 
active or passive range of motion during repeat testing as 
well as any additional losses of range of motion for the 
cervical spine due to painful motion, weakness, impaired 
endurance, incoordination, instability, or acute flare-ups.  
Although it was noted in the record that the Veteran 
complained of pain on cervical spine motion and functional 
loss, these findings have already been taken into 
consideration in the assignment of the current 20 percent 
rating.

The Board acknowledges the Veteran, his spouse, and his 
representative's contentions that his service-connected neck 
injury residuals are more severely disabling during this time 
period.  However, the Veteran is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  See Grottveit 
v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Veteran's claim for 
entitlement to an initial rating in excess of 20 percent for 
residuals of a neck injury must be denied.  The Board has 
considered staged ratings, under Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  See 38 C.F.R. § 3.321(b)(1) (2008).  The 
question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  See Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the Board finds there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to his service-connected residuals of 
a neck injury that would take the Veteran's case outside the 
norm so as to warrant the assignment of an extraschedular 
rating during the time period in question.  There is simply 
no objective evidence showing that the service-connected 
cervical spine disability has alone resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned 20 percent rating).  

Finally, the Board has considered whether the Veteran's 
cervical spine disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
and provide for higher ratings for additional or more severe 
symptoms than currently shown by the evidence.  Thus, his 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluations are, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected residuals of a neck injury is denied. 


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


